OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07318 Pioneer Pioneer Series Trust VIII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer International Value Fund Schedule of Investments 2/28/14 Shares Value COMMON STOCKS - 95.3% Energy - 5.5% Integrated Oil & Gas - 4.1% BG Group Plc $ Eni S.p.A. Total SA $ Oil & Gas Exploration & Production - 1.4% Gulfport Energy Corp. * $ Total Energy $ Materials - 8.4% Commodity Chemicals - 0.9% Kuraray Co., Ltd. $ Diversified Chemicals - 2.3% BASF SE $ Incitec Pivot, Ltd. $ Fertilizers & Agricultural Chemicals - 1.6% Syngenta AG $ Specialty Chemicals - 1.3% Croda International Plc $ Paper Packaging - 1.5% Amcor, Ltd. $ Diversified Metals & Mining - 0.8% BHP Billiton, Ltd. $ Total Materials $ Capital Goods - 15.6% Aerospace & Defense - 1.0% Rolls-Royce Holdings Plc $ Building Products - 1.3% Daikin Industries, Ltd. $ Electrical Components & Equipment - 3.3% Hitachi, Ltd. $ OSRAM Licht AG * $ Heavy Electrical Equipment - 1.0% ABB, Ltd. $ Industrial Conglomerates - 3.7% Keppel Corp., Ltd. $ Koninklijke Philips NV Siemens AG $ Construction & Farm Machinery & Heavy Trucks - 1.1% Komatsu, Ltd. $ Kubota Corp. $ Industrial Machinery - 3.0% GEA Group AG $ Makita Corp. $ Trading Companies & Distributors - 1.2% ITOCHU Corp. $ Total Capital Goods $ Commercial Services & Supplies - 1.0% Security & Alarm Services - 1.0% Prosegur Cia de Seguridad SA $ Total Commercial Services & Supplies $ Automobiles & Components - 6.4% Auto Parts & Equipment - 1.2% GKN Plc $ Tires & Rubber - 2.5% Bridgestone Corp. $ Cie Generale des Etablissements Michelin $ Automobile Manufacturers - 2.7% Daimler AG $ Honda Motor Co., Ltd. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.8% Homebuilding - 1.8% Sekisui Chemical Co., Ltd. $ West Holdings Corp. $ Apparel, Accessories & Luxury Goods - 1.0% Cie Financiere Richemont SA $ Total Consumer Durables & Apparel $ Consumer Services - 0.6% Restaurants - 0.6% Domino's Pizza Group Plc $ Total Consumer Services $ Retailing - 1.1% Apparel Retail - 1.1% Hennes & Mauritz AB $ Total Retailing $ Food & Staples Retailing - 3.4% Drug Retail - 1.2% Sundrug Co, Ltd. $ Food Retail - 2.2% Casino Guichard Perrachon SA $ Koninklijke Ahold NV $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 3.2% Soft Drinks - 1.7% Suntory Beverage & Food, Ltd. * $ Packaged Foods & Meats - 1.5% Danone SA $ Green Mountain Coffee Roasters, Inc. * $ Total Food, Beverage & Tobacco $ Household & Personal Products - 2.4% Household Products - 2.4% Henkel AG & Co. KGaA $ Unicharm Corp. $ Total Household & Personal Products $ Health Care Equipment & Services - 1.0% Health Care Services - 1.0% Fresenius SE & Co. KGaA $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.4% Pharmaceuticals - 7.4% AstraZeneca Plc $ Novartis AG Roche Holding AG Shire Plc $ Life Sciences Tools & Services - 1.0% Gerresheimer AG $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 10.2% Diversified Banks - 10.2% Banco Bilbao Vizcaya Argentaria SA $ Barclays Plc BNP Paribas SA Intesa Sanpaolo S.p.A. Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Sumitomo Mitsui Financial Group, Inc. $ Total Banks $ Diversified Financials - 0.8% Diversified Capital Markets - 0.8% Credit Suisse Group AG $ Total Diversified Financials $ Insurance - 6.1% Insurance Brokers - 1.3% Aon Plc * $ Life & Health Insurance - 1.3% T&D Holdings, Inc. $ Multi-line Insurance - 2.5% Allianz SE * $ AXA SA $ Property & Casualty Insurance - 1.0% ACE, Ltd. $ Total Insurance $ Real Estate - 2.4% Diversified REIT's - 1.8% Hibernia Real Estate Investment Trust plc * $ Wereldhave NV $ Real Estate Operating Companies - 0.6% GAGFAH SA * $ Total Real Estate $ Software & Services - 2.0% IT Consulting & Other Services - 2.0% Fujitsu, Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 3.3% Electronic Components - 3.3% Hoya Corp. $ Murata Manufacturing Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 2.4% Semiconductors - 2.4% MediaTek, Inc. $ SK Hynix, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 7.2% Alternative Carriers - 1.1% Ziggo NV $ Integrated Telecommunication Services - 3.8% Nippon Telegraph & Telephone Corp. $ Verizon Communications, Inc. Verizon Communications, Inc. $ Wireless Telecommunication Services - 2.3% Vodafone Group Plc $ Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ Utilities - 1.1% Water Utilities - 1.1% Guangdong Investment, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $267,150,016) $ TOTAL INVESTMENT IN SECURITIES - 95.3% $ (Cost $267,150,016) (a) (b) WRITTEN PUT OPTION - (0.0)% † Green Mountain Coffee Roasters, Inc., 6/21/14 at $110.00 $ TOTAL PURCHASED OPTION (Premiums received $(42,800)) $ OTHER ASSETS & LIABILITIES - 4.7% $ TOTAL NET ASSETS - 100.0% $ (A.D.R.) American Depositary Receipt REIT Real Estate Investment Trust. † Amount rounds to less than (0.1)%. * Non-income producing security. (a) At February 28, 2014, the net unrealized appreciation on investments based on cost for federal income tax purposes of $267,977,598 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: Japan 29.4% United Kingdom 12.8% Germany 11.2% Switzerland 9.7% France 8.6% Netherlands 5.2% Australia 3.6% United States 3.4% Sweden 2.7% Ireland 2.4% Spain 2.4% Italy 2.3% Singapore 1.4% Taiwan, Province Of China 1.4% Hong Kong 1.1% Other (individually less than 1%) 2.4% 100.0% Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (Including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (Including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) are categorized as Level 3. The following is a summary of the inputs used as ofFebruary 28, 2014, in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks (U.S.) $ $
